JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court *35for the District of Columbia and on appellant’s brief and submissions. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed June 13, 2016 be affirmed. Appellant has failed to show the district court abused its discretion in denying her second post-judgment motion. See Browder v. Director, Dep’t of Corrections of Illinois, 434 U.S. 257, 263 n.7, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (court of appeals reviews denial of Rule 60(b) motion for abuse of discretion). The motion did not contain any grounds warranting relief from the judgment.
Pursuant to D.C..Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.